Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed August 18, 2022 is acknowledged.
-	Claim(s) 1, 4, 11, 14, 21 is/are amended
- 	Claim(s) 2-3, 12-13 is/are canceled
-	Claim(s) 1, 4-11, 14-21 is/are pending in the application.

This action is FINAL

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 2, “driving devices” should be “driving .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9-10, 11, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al, U.S. Patent Publication No. 20150075959 in view of Geaghan, U.S. Patent Publication No. 20060279548.
Consider claim 1, Lu teaches a display device comprising: a first detection electrode that detects a position of an external approaching object within a detection surface (see Lu figure 1A, element TS and paragraph 0031 where first electrodes 120 and the second electrodes 130 are, for example, used for 2D touch); and 

a plurality of second detection electrodes that detect that the external approaching object approaches the detection surface (see Lu figure 1A, element HV and paragraph 0031 where third electrodes 140 are, for example, used for 3D touch), 

wherein the second detection electrodes extend in a second direction and are arranged in a first direction intersecting the second direction (see Lu paragraph 0047 and figure 2B, element 140, D1, D2 where each region of 140 extends in the direction of D2 and are arranged in the direction D1 intersecting D2), 

the second detection electrodes overlap the first detection electrode in a plan view (see Lu figure 1C, element 140, 120), and 

the second detection electrodes are driven with same amplitude as driving electrodes in first touch detection using the first detection electrode (see Lu figure 2C and paragraph 0047 In case of the time-division driving, as shown in FIG. 2C, the 1.sup.st to the 6.sup.th first electrodes 120 shown in FIG. 2B (the first 1, the second 2, the third 3, the fourth 4, the fifth 5 and the sixth 6 shown in FIG. 2B) are, for example, sequentially input with 2D touch signals. Then, the two first electrodes 120 (the first 1 and the second 2) in the region A are simultaneously input with 3D touch signals. Thereafter, the two first electrodes 120 (the third 3 and the fourth 4) in the region B and the two first electrodes 120 (the fifth 5 and the sixth 6) in the region C are sequentially input with 3D touch signals. Notice that the signal of 2C is the same amplitude for both 2D and 3D sensing), 

wherein touch detection is performed by the first detection electrode 

wherein the first detection electrode has a pad portion and a connection line portion thinner than the pad portion (see Lu figure 1B, element TS where 132, 122 corresponds to pad portion and 134, 124 corresponds to connection line portion), and the connection line portion of the first touch detection electrode overlaps with the second touch detection electrode (see Lu figure 1C element 140, 120, 134), and the second touch detection electrode is narrower than the pad portion of the first detection electrode (see Lu figure 1B, element 140, 132, 122 where 140 is narrower than 132, 122) , and the second touch detection electrode is wider than the connection line portion of the first detection electrode (see Lu figure 1C, element 140, 134, 124 where 140 is wider than 134).

Lu is silent regarding having touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrode. In a related field of endeavor, Geaghan teaches using a pre-touch information to confirm a valid touch has occurred so as to avoid false touch detection (see Geaghan paragraph 0070).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Geaghan to have touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrodes so as to avoid a false touch detection using known techniques with predictable results.

Claims 2-3 canceled

Consider claim 5, Lu as modified by Geaghan teaches all the limitations of claim 1 and further teaches wherein the first detection electrode includes a plurality of driving electrodes (see Lu figure 2B, element 120) and a plurality of detection electrodes (see Lu figure 2B, element 130 and paragraphs 0046-0048), and 

areas of portions included in the second detection electrodes and overlapping the detection electrodes are larger than areas of portions included in the second detection electrodes and overlapping the driving electrodes (see Lu figure 1C element 140, 124, 134 where the areas of 140 overlapping 124 is larger than the areas of 140 overlapping 134).

Consider claim 9, Lu as modified by Geaghan teaches all the limitations of claim 1 and further teaches wherein each of the plurality of driving electrodes and the plurality of detection electrodes has a structure in which corners of a plurality of squares are joined to each other (see Lu figure 1B, element 130, 120), and the plurality of driving electrodes partially overlap the plurality of detection electrodes in the plan view (see Lu figure 1A, 1C where 130, 120 partially overlap each other).

Consider claim 10, Lu as modified by Geaghan teaches all the limitations of claim 9 and further teaches wherein the plurality of second detection electrodes have a stripe-shaped electrode structure (see Lu figure 1B, element 140), and the stripe-shaped electrodes overlap the corners of the plurality of squares (see Lu figure 1C where 140 overlaps at least at corners where 120 and 130 connects).

Consider claim 11, Lu teaches a touch detection device comprising: a first detection electrode that detects a position of an external approaching object within a detection surface (see Lu figure 1A, element TS and paragraph 0031 where first electrodes 120 and the second electrodes 130 are, for example, used for 2D touch); and 

a plurality of second detection electrodes that detect that the external approaching object approaches the detection surface (see Lu figure 1A, element HV and paragraph 0031 where third electrodes 140 are, for example, used for 3D touch), 

wherein the second detection electrodes extend in a second direction and are arranged in a first direction intersecting the second direction (see Lu paragraph 0047 and figure 2B, element 140, D1, D2 where each region of 140 extends in the direction of D2 and are arranged in the direction D1 intersecting D2), 

the second detection electrodes overlap the first detection electrode in a plan view (see Lu figure 1C, element 140, 120), and 

the second detection electrodes are driven with same amplitude as driving electrodes in first touch detection using the first detection electrode (see Lu figure 2C and paragraph 0047 In case of the time-division driving, as shown in FIG. 2C, the 1.sup.st to the 6.sup.th first electrodes 120 shown in FIG. 2B (the first 1, the second 2, the third 3, the fourth 4, the fifth 5 and the sixth 6 shown in FIG. 2B) are, for example, sequentially input with 2D touch signals. Then, the two first electrodes 120 (the first 1 and the second 2) in the region A are simultaneously input with 3D touch signals. Thereafter, the two first electrodes 120 (the third 3 and the fourth 4) in the region B and the two first electrodes 120 (the fifth 5 and the sixth 6) in the region C are sequentially input with 3D touch signals. Notice that the signal of 2C is the same amplitude for both 2D and 3D sensing), 

wherein touch detection is performed by the first detection electrode 

wherein the first detection electrode has a pad portion and a connection line portion thinner than the pad portion (see Lu figure 1B, element TS where 132, 122 corresponds to pad portion and 134, 124 corresponds to connection line portion), and the connection line portion of the first touch detection electrode overlaps with the second touch detection electrode (see Lu figure 1C element 140, 120, 134), and the second touch detection electrode is narrower than the pad portion of the first detection electrode (see Lu figure 1B, element 140, 132, 122 where 140 is narrower than 132, 122) , and the second touch detection electrode is wider than the connection line portion of the first detection electrode (see Lu figure 1C, element 140, 134, 124 where 140 is wider than 134).

Lu is silent regarding having touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrode. In a related field of endeavor, Geaghan teaches using a pre-touch information to confirm a valid touch has occurred so as to avoid false touch detection (see Geaghan paragraph 0070).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Geaghan to have touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrodes so as to avoid a false touch detection using known techniques with predictable results.

Claims 12-13 (canceled).

Claims 15, 19-20 recite similar claim limitations as claims 5, 9-10 and thus are rejected under similar rational as claims 5, 9-10 detail above.

Claim(s) 4, 6, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al, U.S. Patent Publication No. 20150075959 in view of Geaghan, U.S. Patent Publication No. 20060279548 and Lim et al, U.S. Patent Publication No. 20170277341.

Consider claim 4, Lu teaches a display device comprising: a first detection electrode that detects a position of an external approaching object within a detection surface (see Lu figure 1A, element TS and paragraph 0031 where first electrodes 120 and the second electrodes 130 are, for example, used for 2D touch); and 

a plurality of second detection electrodes that detect that the external approaching object approaches the detection surface (see Lu figure 1A, element HV and paragraph 0031 where third electrodes 140 are, for example, used for 3D touch), 

wherein the second detection electrodes extend in a second direction and are arranged in a first direction intersecting the second direction (see Lu paragraph 0047 and figure 2B, element 140, D1, D2 where each region of 140 extends in the direction of D2 and are arranged in the direction D1 intersecting D2), 

the second detection electrodes overlap the first detection electrode in a plan view (see Lu figure 1C, element 140, 120), 

the first detection electrode includes a plurality of driving electrodes (see Lu figure 2B, element 120) and a plurality of detection electrodes (see Lu figure 2B, element 130 and paragraphs 0046-0048), 

the areas of portions included in the second detection electrodes and overlapping the driving electrodes are larger than the areas of portions included in the second detection electrodes and overlapping the detection electrodes (see Lu figure 1C element 140, 124, 134 where the areas of 140 overlapping 124 is larger than the areas of 140 overlapping 134), 



the second detection electrodes are driven with same amplitude as the driving electrodes in first touch detection using the first detection electrode (see Lu figure 2C and paragraph 0047 In case of the time-division driving, as shown in FIG. 2C, the 1.sup.st to the 6.sup.th first electrodes 120 shown in FIG. 2B (the first 1, the second 2, the third 3, the fourth 4, the fifth 5 and the sixth 6 shown in FIG. 2B) are, for example, sequentially input with 2D touch signals. Then, the two first electrodes 120 (the first 1 and the second 2) in the region A are simultaneously input with 3D touch signals. Thereafter, the two first electrodes 120 (the third 3 and the fourth 4) in the region B and the two first electrodes 120 (the fifth 5 and the sixth 6) in the region C are sequentially input with 3D touch signals. Notice that the signal of 2C is the same amplitude for both 2D and 3D sensing), 

wherein touch detection is performed by the first detection electrode 

wherein the first detection electrode has a pad portion and a connection line portion thinner than the pad portion (see Lu figure 1B, element TS where 132, 122 corresponds to pad portion and 134, 124 corresponds to connection line portion), and the connection line portion of the first touch detection electrode overlaps with the second touch detection electrode (see Lu figure 1C element 140, 120, 134), and the second touch detection electrode is narrower than the pad portion of the first detection electrode (see Lu figure 1B, element 140, 132, 122 where 140 is narrower than 132, 122), and the second touch detection electrode is wider than the connection line portion of the first detection electrode (see Lu figure 1C, element 140, 134, 124 where 140 is wider than 134).

Lu is silent regarding having touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrode and the driving electrodes, the detection electrodes, and the second detection electrodes are arranged in the order of the driving electrodes, the detection electrodes, and the second detection electrodes from the detection surface in a cross-sectional view. In a related field of endeavor, Geaghan teaches using a pre-touch information to confirm a valid touch has occurred so as to avoid false touch detection (see Geaghan paragraph 0070).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Geaghan to have touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrodes so as to avoid a false touch detection using known techniques with predictable results.

Lu/Geaghan is silent regarding the driving electrodes, the detection electrodes, and the second detection electrodes are arranged in the order of the driving electrodes, the detection electrodes, and the second detection electrodes from the detection surface in a cross-sectional view.  In a related field of endeavor, Lim teaches driving electrodes, detection electrodes, and second detection electrodes are arranged in the order of driving electrodes, detection electrodes, and second detection electrodes from a detection surface in a cross-sectional view (see Lim figure 26, element SE1, SE2, SE3 and paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object).  One of ordinary skill, with benefit of Lim’s teachings, would have, without inventive inspiration, been motivated to have modified Lu to have the recited features since it appears that the arrangement of Lim would function to provide both contact and hovering signaling from an upper sensing electrode as well as a lower sensing electrode.  Therefore, rearranging the electrode order of Lu would have been obvious to one of ordinary skill in the art as providing functionally equivalent results.

Consider claim 6, Lu as modified by Geaghan teaches all the limitations of claim 5.  Lu/Geaghan is silent regarding wherein the driving electrodes, the detection electrodes, and the second detection electrodes are arranged in the order of the plurality of detection electrodes, the plurality of driving electrodes, and the plurality of second detection electrodes from the detection surface in a cross-sectional view.  

In a related field of endeavor, Lim teaches driving electrodes, detection electrodes, and second detection electrodes are arranged in the order of driving electrodes, detection electrodes, and second detection electrodes from a detection surface in a cross-sectional view (see Lim figure 26, element SE1, SE2, SE3 and paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object).  One of ordinary skill, with benefit of Lim’s teachings, would have, without inventive inspiration, been motivated to have modified Lu to have the recited features since it appears that the arrangement of Lim would function to provide both contact and hovering signaling from an upper sensing electrode as well as a lower sensing electrode.  Therefore, rearranging the electrode order of Lu would have been obvious to one of ordinary skill in the art as providing functionally equivalent results.

Consider claim 14, Lu teaches a touch detection device comprising: a first detection electrode that detects a position of an external approaching object within a detection surface (see Lu figure 1A, element TS and paragraph 0031 where first electrodes 120 and the second electrodes 130 are, for example, used for 2D touch); and 

a plurality of second detection electrodes that detect that the external approaching object approaches the detection surface (see Lu figure 1A, element HV and paragraph 0031 where third electrodes 140 are, for example, used for 3D touch), 

wherein the second detection electrodes extend in a second direction and are arranged in a first direction intersecting the second direction (see Lu paragraph 0047 and figure 2B, element 140, D1, D2 where each region of 140 extends in the direction of D2 and are arranged in the direction D1 intersecting D2), 

each of the second detection electrodes overlaps the first detection electrode in a plan view (see Lu figure 1C, element 140, 120 and figure 2B, element 140, 120, 130), 

the first detection electrode includes a plurality of driving electrodes (see Lu figure 2B, element 120) and a plurality of detection electrodes (see Lu figure 2B, element 130 and paragraphs 0046-0048), 

areas of portions included in the second detection electrodes and overlapping the driving electrodes are larger than area of portions included in the second detection electrodes and overlapping the detection electrodes (see Lu figure 1C element 140, 124, 134 where the areas of 140 overlapping 124 is larger than the areas of 140 overlapping 134), 



the second detection electrodes are driven with the same amplitude as the driving electrodes in first touch detection using the first detection electrode (see Lu figure 2C and paragraph 0047 In case of the time-division driving, as shown in FIG. 2C, the 1.sup.st to the 6.sup.th first electrodes 120 shown in FIG. 2B (the first 1, the second 2, the third 3, the fourth 4, the fifth 5 and the sixth 6 shown in FIG. 2B) are, for example, sequentially input with 2D touch signals. Then, the two first electrodes 120 (the first 1 and the second 2) in the region A are simultaneously input with 3D touch signals. Thereafter, the two first electrodes 120 (the third 3 and the fourth 4) in the region B and the two first electrodes 120 (the fifth 5 and the sixth 6) in the region C are sequentially input with 3D touch signals. Notice that the signal of 2C is the same amplitude for both 2D and 3D sensing), 

wherein touch detection is performed by the first detection electrode 

wherein the first detection electrode has a pad portion and a connection line portion thinner than the pad portion (see Lu figure 1B, element TS where 132, 122 corresponds to pad portion and 134, 124 corresponds to connection line portion), and the connection line portion of the first touch detection electrode overlaps with the second touch detection electrode (see Lu figure 1C element 140, 120, 134), and the second touch detection electrode is narrower than the pad portion of the first detection electrode (see Lu figure 1B, element 140, 132, 122 where 140 is narrower than 132, 122), and the second touch detection electrode is wider than the connection line portion of the first detection electrode (see Lu figure 1C, element 140, 134, 124 where 140 is wider than 134).

Lu is silent regarding having touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrode and the driving electrodes, the detection electrodes, and the second detection electrodes are arranged in the order of the driving electrodes, the detection electrodes, and the second detection electrodes from the detection surface in a cross-sectional view. In a related field of endeavor, Geaghan teaches using a pre-touch information to confirm a valid touch has occurred so as to avoid false touch detection (see Geaghan paragraph 0070).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Geaghan to have touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrodes so as to avoid a false touch detection using known techniques with predictable results.

Lu/Geaghan is silent regarding the driving electrodes, the detection electrodes, and the second detection electrodes are arranged in the order of the driving electrodes, the detection electrodes, and the second detection electrodes from the detection surface in a cross-sectional view.  In a related field of endeavor, Lim teaches driving electrodes, detection electrodes, and second detection electrodes are arranged in the order of driving electrodes, detection electrodes, and second detection electrodes from a detection surface in a cross-sectional view (see Lim figure 26, element SE1, SE2, SE3 and paragraph 0134 where touch event sensed by the sensor 100 may occur not only by the contact of the external object, but also by a hovering (or almost contact) event of the external object).  One of ordinary skill, with benefit of Lim’s teachings, would have, without inventive inspiration, been motivated to have modified Lu to have the recited features since it appears that the arrangement of Lim would function to provide both contact and hovering signaling from an upper sensing electrode as well as a lower sensing electrode.  Therefore, rearranging the electrode order of Lu would have been obvious to one of ordinary skill in the art as providing functionally equivalent results.

Claim 16 recites similar claim limitations as claim 6 and thus is rejected under similar rational as claim 6 detail above.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al, U.S. Patent Publication No. 20150075959 and Geaghan, U.S. Patent Publication No. 20060279548 in view of Hwang et al, U.S. Patent Publication No. 20180095581.
Consider claim 7, Lu as modified by Geaghan teaches all the limitations of claim 1.  Lu is silent regarding wherein the plurality of second detection electrodes are floated in first touch detection using the first detection electrode.

In the same field of endeavor, Hwang teaches floating a third electrode during a touch sensing period between a driven electrode and a receiving electrode (see Hwang figure 6A, elements TE3 floating and paragraph 0118 where During the first touch sensing period, as illustrated in FIG. 6A, the touch driving circuit 900 may electrically float the plurality of third touch electrodes TE3 and the plurality of first and second secondary electrodes SE1 and SE2, apply a first touch driving pulse TDP1 to at least one of the plurality of first touch electrodes TE1, and sense a capacitance variation of the first capacitor Cm1 caused by a user touch through the plurality of second touch electrodes TE2 to generate a first touch sensing signal).  One of ordinary skill in the art would have been motivated to have modified Lu with the teachings of Hwang to have a plurality of second detection electrodes floated in first touch detection using a first detection electrode so as to sense a capacitance variation of a first capacitor caused by a user touch through a plurality of second touch electrodes and generate a first touch sensing signal using known techniques with predictable results.

Claim 17 recites similar claim limitations as claim 7 and thus is rejected under similar rational as claim 7 detail above.

Claim(s) 8, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al, U.S. Patent Publication No. 20150075959, Geaghan, U.S. Patent Publication No. 20060279548 and Hwang et al, U.S. Patent Publication No. 20180095581 in view of Lin et al, U.S. Patent Publication No. 20170115812.
Consider claim 8, Lu as modified by Geaghan and Hwang teaches all the limitations of claim 7.  Lu/Hwang is silent regarding wherein the plurality of driving electrodes and the plurality of detection electrodes are floated in second touch detection using the plurality of second detection electrodes.

In a related field of endeavor, Lin teaches floating different electrodes during at different touch sensing periods so as to accurately measure capacitance response of different electrodes (see Lin paragraphs 0075-0077, 0088, 0092 where, for example, during the force sensing period, the force sensing electrode FE will receive a force sensing signal and sense a capacitance variation between the shielding electrode SE and the second conductive layer M4 caused by a change of a distance between the shielding electrode SE and the second conductive layer M4, and the dummy electrode DE will receive a floating level; during the touch sensing period, the force sensing electrode FE and the dummy electrode DE will both receive the floating level).  One of ordinary skill in the art would have been motivated to have further modified Lu/Hwang with the teachings of Lin to have floated different electrodes during different sensing periods so as to facilitate accurately measuring capacitive responses during a sensing period.

Claim 18 recites similar claim limitations as claim 8 and thus is rejected under similar rational as claim 8 detail above.

Consider claim 21, Lu teaches a display device comprising: a plurality of first detection electrodes that detect a position of an external approaching object within a detection surface; and 

a plurality of second detection electrodes that detect that the external approaching object approaches the detection surface (see Lu figure 1A, element HV and paragraph 0031 where third electrodes 140 are, for example, used for 3D touch), 

wherein the second detection electrodes extend in a second direction and are arranged in a first direction intersecting the second direction (see Lu paragraph 0047 and figure 2B, element 140, D1, D2 where each region of 140 extends in the direction of D2 and are arranged in the direction D1 intersecting D2), 

the second detection electrodes overlap the first detection electrode in a plan view (see Lu figure 1C, element 140, 120), 



wherein touch detection is performed by the first detection electrode 

wherein the first detection electrode has a pad portion and a connection line portion thinner than the pad portion (see Lu figure 1B, element TS where 132, 122 corresponds to pad portion and 134, 124 corresponds to connection line portion), and the connection line portion of the first touch detection electrode overlaps with the second touch detection electrode (see Lu figure 1C element 140, 120, 134), and the second touch detection electrode is narrower than the pad portion of the first detection electrode (see Lu figure 1B, element 140, 132, 122 where 140 is narrower than 132, 122), and the second touch detection electrode is wider than the connection line portion of the first detection electrode (see Lu figure 1C, element 140, 134, 124 where 140 is wider than 134).

Lu is silent regarding having touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrode and the plurality of second detection electrodes are floated in first touch detection using the first detection electrode, and the plurality of first detection electrodes are floated in second touch detection using the plurality of second detection electrodes. In a related field of endeavor, Geaghan teaches using a pre-touch information to confirm a valid touch has occurred so as to avoid false touch detection (see Geaghan paragraph 0070).  One of ordinary skill in the art would have been motivated to have modified Lim with the teachings of Geaghan to have touch detection performed by a first detection electrode only after the external approaching object is detected by a second detection electrodes so as to avoid a false touch detection using known techniques with predictable results.

In the same field of endeavor, Hwang teaches floating a third electrode during a touch sensing period between a driven electrode and a receiving electrode (see Hwang figure 6A, elements TE3 floating and paragraph 0118 where During the first touch sensing period, as illustrated in FIG. 6A, the touch driving circuit 900 may electrically float the plurality of third touch electrodes TE3 and the plurality of first and second secondary electrodes SE1 and SE2, apply a first touch driving pulse TDP1 to at least one of the plurality of first touch electrodes TE1, and sense a capacitance variation of the first capacitor Cm1 caused by a user touch through the plurality of second touch electrodes TE2 to generate a first touch sensing signal).  Further, in a related field of endeavor, Lin teaches floating different electrodes during at different touch sensing periods so as to accurately measure capacitance response of different electrodes (see Lin paragraphs 0075-0077, 0088, 0092 where, for example, during the force sensing period, the force sensing electrode FE will receive a force sensing signal and sense a capacitance variation between the shielding electrode SE and the second conductive layer M4 caused by a change of a distance between the shielding electrode SE and the second conductive layer M4, and the dummy electrode DE will receive a floating level; during the touch sensing period, the force sensing electrode FE and the dummy electrode DE will both receive the floating level).  

One of ordinary skill in the art would have been motivated to have further modified Lu with the teachings of Hwang and Lin to have a plurality of second detection electrodes floated in first touch detection using a first detection electrode so as to sense a capacitance variation of a first capacitor caused by a user touch through a plurality of second touch electrodes and generate a first touch sensing signal using known techniques with predictable results and to have floated different electrodes during different sensing periods so as to facilitate accurately measuring capacitive responses during a sensing period.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Coulson, U.S. Patent Publication No. 9158407 (capacitive touch panel with a dual layer force sensor).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625